 1   Case 3:17-cr-00180-RS Document 304 Filed 05/06/20 Page 1 of 1

 2

 3

 4               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5

     UNITED STATES OF AMERICA ,
 6                                                             ¬
 7                                            Plaintiff,
                                                               «       No. CR-17-180 RS
                                                               «
 8
                            v.                                 ­       ORDER CONTINUING
                                                               «       SELF-SURRENDER DATE
 9   ANTOINE FOWLER,                                           «
                                           Defendant.
                                                               ®       JUDGE RICHARD SEEBORG
10

11
           The court having received a stipulation from the parties, and having
12
     considered the stipulation of the parties, the defendant’s medical condition, the
13   protection of the public, and otherwise being advised in the premises,

14         THE COURT FINDS good cause to continue defendant’s self-surrender date.

15         IT IS THEREFORE ORDERED that defendant Antoine Fowler shall
     surrender for service of his sentence at the institution designated by the Bureau
16
     of Prisons or as otherwise notified by the United States Marshal or the Probation
17
     or Pretrial Services Office at or before 2:00 p.m. on June 30, 2020.
18

19 Date:     May 6, 2020
                                                                    Richard Seeborg
20                                                             United States District Judge

21

22

23

24

25

26

27

28                 Order Further Continuing Self-Surrender Date—U.S. v. Fowler, CR 17-180-RS
